
	
		VI
		111th CONGRESS
		1st Session
		S. 415
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Maha Dakar.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law, for the
			 purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Maha
			 Dakar shall be deemed to have been lawfully admitted to, and remained in, the
			 United States, and shall be eligible for adjustment of status to that of an
			 alien lawfully admitted for permanent residence under section 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1255) upon filing an application for
			 such adjustment of status.
			(b)Application and
			 payment of feesSubsection (a) shall apply only if Maha Dakar
			 files an application for adjustment of status, with appropriate fees, not later
			 than 2 years after the date of the enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of permanent resident
			 status to Maha Dakar, the Secretary of State shall instruct the proper officer
			 to reduce by 1, during the current or subsequent fiscal year, the total number
			 of immigrant visas that are made available to natives of the country of the
			 birth of Maha Dakar under section 202(a)(2) of the Immigration and Nationality
			 Act (8 U.S.C. 1152(a)(2)).
			
